DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Therefore, claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a system” (i.e. a machine), claim 14 is directed to “a learning assessment application” (i.e. a process), and claim 15 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “an objective assessment of learning outcomes,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as a general recitation of routine, well-understood and conventional activities, claimed at a high level of generality as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“a hierarchical arrangement of a plurality of learning goals the attainment of which is measurable quantitatively, a plurality of data consistency rules, and a plurality of learning outcome assessment forms; 
receiving application-specific requests; 
wherein further adapted to provide viewing, editing, or deleting a plurality of learning goals and relationships between them, learning assessment tools, learning outcome reports, and learning indexes; 
wherein performs a plurality of consistency checks to ensure alignment between and among learning goals, learning assessment tools, learning outcomes, and learning indexes; and 
wherein receives learning assessment data; 
wherein conducts automated analysis of received learning assessment data and relevant rules to compute a plurality of learning indexes; and 
wherein generates and distributes learning outcome reports using the learning assessment data and the learning indexes.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a data repository operating on a network-connected server,” “a report generator,” ”an analysis engine,” “a rules engine,” “an application server,” “a plurality of client applications,” “an administrative interface,” and “a network” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “objective assessment of learning outcomes,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a data repository operating on a network-connected server,” “a report generator,” ”an analysis engine,” “a rules engine,” “an application server,” “a plurality of client applications,” “an administrative interface,” and “a network” are claimed, these are generic, well-known, and conventional data gather computing elements claimed at a high level of generality. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, Applicant’s claimed “server,” as described in para. [0067] of the written description of the specification as originally filed, discloses the following: 

“[0067] According to specific  embodiments, at least some of the features or functionalities of the various embodiments disclosed herein may be implemented on one or more general-purpose computers associated with one or more networks, such as for example an end-user computer system, a client computer, a network server or other server system, a mobile computing device (e.g., tablet computing device, mobile phone, smartphone, laptop, and the like), a consumer electronic device, a music player, or any other suitable electronic device, router, switch, or the like, or any combination thereof.”
In other words, the Applicant’s specification discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-13 and 16-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-13 and 16-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 15. Therefore, claims 1-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 14 is also rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 14 recites “a learning assessment application...” The specification as originally filed does not provide that “a learning assessment application,” can only be of a non-transitory embodiment. The limitation encompasses transitory elements such as data signals and carrier waves (i.e. software), which are non-statutory per se. As the broadest reasonable interpretation of the claim includes non-statutory embodiments, the claim is rejected as being non-statutory subject matter. Therefore, claim 14 is rejected under 35 U.S.C. § 101 as being non-statutory subject matter. See MPEP §2106.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mui et al. (hereinafter 'Mui,' US 2003/0229529).
Regarding claim 14, Mui discloses a learning assessment application comprising a user interface that retrieves one or more preconfigured learning assessment tools (see para. [0160]: on-line learning services for testing and assessment) from an application server via a data network (see FIG. 3 and see para. [0216]: a web user connected with a web server and applications server) and adapted to enable a user to perform an assessment of a learning output to determine a level of achievement of a plurality of learning goals maintained by the application server (see para. [1232]: goals can take on quantitative measures); wherein the application, upon completion of the assessment, sends to the application server at least a plurality of numerical assessment results corresponding to the plurality of learning goals (see paras. [1254], [1285] and [1298]-[1301]: attach competencies to each goal and goal metric).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (hereinafter 'Mui,' US 2003/0229529) in view of Brooks Rix (hereinafter 'Brooks Rix,' US 2004/0030566).
FIX Regarding claim 1, Mui discloses a system for objective assessment of learning outcomes, the system comprising: a data repository operating on a network-connected server and comprising at least a hierarchical arrangement of a plurality of learning goals (see para. [1285]: each goal is related to others in a hierarchical tree structure) the attainment of which is measurable quantitatively (see para. [1232]: goals can take on quantitative measures), a plurality of data consistency rules (see paras. [0269], [0379] and [0400]: check each of the attributes against the rules set.  If any of the constraints are violated, throw an error.  Turn on debugging on a component basis), and a plurality of learning outcome assessment forms (see paras. [0167] and [1243]: analyze test results); a report generator coupled to the data repository (see paras. [0040], [0059], and [0102]: reporting services are applicable to all applications); an analysis engine coupled to the data repository (see again paras. [0167] and [1243]; analyze test results); a rules engine coupled to the data repository (see para. [0410]: logic circuits perform various features of the rules engine); and an application server adapted to receive application-specific requests from a plurality of client applications and coupled to the data repository (see para. [0007]: unique servers efficiently manage multiple applications with minimum use of redundant data); wherein the application server is further adapted to provide an administrative interface for viewing, editing, or deleting a plurality of learning goals and relationships between them, learning assessment tools, learning outcome reports, and learning indexes (see para. [0230]: a common code path for updating objects or deleting objects.  See also para. [0232]; display object information).

Mui does not explicitly disclose, but Brooks Rix discloses, wherein the rules engine performs a plurality of consistency checks to ensure alignment between and among learning goals, learning assessment tools, learning outcomes, and learning indexes (see FIG. 4 and see para. [0060]: validate user input of data relationships within a hierarchy with a validity decision).
Brooks Rix is analogous to Mui, as both are drawn to the art of workforce planning. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Mui, to include wherein the rules engine performs a plurality of consistency checks to ensure alignment between and among learning goals, learning assessment tools, learning outcomes, and learning indexes, as taught by Brooks Rix, since the modification would provide a motivation to ensure consistency. A person of ordinary skill in the art would have reasonably been motivated to apply the prior art of Brooks Rix to achieve the claimed invention and would have done so with a reasonable expectation of success.

Mui further discloses wherein the application server receives learning assessment data from a plurality of learning assessors (see para. [1254]: assessment tests for a competency), the report generator generates and distributes learning outcome reports based at least in part on the learning assessment data (see para. [1254]: report back held competency levels and competency proficiency), and the analysis engine performs preconfigured analyses of learning assessment data to generate a plurality of learning indexes (see paras. [1285] and [1298]-[1301]: attach competencies to each goal and goal metric).

	Regarding claim 2, the combination of Mui and Brooks Rix discloses the system of claim 1. Mui further discloses wherein the application server is further adapted to provide a learning assessor interface that receives requests for learning assessment tools from learning assessors (see para. [0160]: on-line learning services for testing and assessment), sends requested learning assessment tools to requester in the form of a data object (see para. [0167]: analyze test results), and receives learning assessment data from the requester during or following an assessment of a learning outcome by the learning assessor (see para. [1254]: report back held competency levels and competency proficiency).

	Regarding claim 3, the combination of Mui and Brooks Rix discloses the system of claim 2. Mui further discloses wherein at least a portion of an learning assessment is performed automatically by the analysis engine and results of such automated analyses are included in the data object comprising the learning assessment tools (see paras. [0166]-[0167]: a test manager and analysis manager to analyze test results).

	Regarding claim 4, the combination of Mui and Brooks Rix discloses the system of claim 1. Mui further discloses wherein the application server interacts with users via a web server (see FIG. 3 and para. [0216]: a web user connected with a web server and applications server).
	
Regarding claim 5, the combination of Mui and Brooks Rix discloses the system of claim 1. Mui further discloses wherein the application server interacts with users over a wireless telecommunications network (see FIG. 3 and see paras. [0216]-[0128]: client machines coupled to the Internet through telecommunications channels).

	Regarding claim 6, the combination of Mui and Brooks Rix discloses the system of claim 1. Mui additionally discloses wherein the learning indexes comprise quantitative analytical measures of achieved learning and missed learning per units of learning goals (see paras. [0213]-[0214] and [1238]: a gap analysis that is calculated from a comparison of actual held competencies to goals).

Regarding claim 7, the combination of Mui and Brooks Rix discloses the system of claim 6. Mui wherein learning indexes are generated for a plurality of individual learners (see para. [0208] and [1262]: individual learners).

	Regarding claim 8, the combination of Mui and Brooks Rix discloses the system of claim 6. Mui further discloses wherein learning indexes are generated for a plurality of aggregates of individual learners, assembled based on membership of individual learners in one or more learning units, zones, or levels (see para. [0205]: manage profile metadata that describes individual and group goals, competencies and development plans).

	Regarding claim 9, the combination of Mui and Brooks Rix discloses the system of claim 6. Mui further discloses wherein the learning indexes are used to generate grade reports with feedback for learners (see paras. [1255], [1301], and [1353]; report competency proficiency).

	Regarding claim 10, the combination of Mui and Brooks Rix discloses the system of claim 8. Mui further discloses wherein the report generator generates and distributes reports based at least in part on the aggregated learning indexes, the reports identifying areas of achieved and missed learning relative to established learning goals (see paras. [0213]-[0214] and [1238]: a gap analysis that is calculated from a comparison of actual held competencies to goals).

	Regarding claim 11, the combination of Mui and Brooks Rix discloses the system of claim 10. Mui further discloses wherein the analysis engine performs analysis of a plurality of learning indexes or learning outcome reports, or both, pertaining to a learner and prepares thereby and distributes a learning improvement plan tailored to the learner (see paras. [1334]-[1344] and [1353]: feedback is used to prepare developmental plans with the employee).

Regarding claim 12, the combination of Mui and Brooks Rix discloses the system of claim 11. Mui further discloses wherein the analysis engine automatically analyzes progress of the learning improvement plan (see para. [1285]: utilize goal records to monitor progress on the goal);
and, based at least on comparing learning outcome assessments from before and from after implementation of the learning improvement plan, adjusts the learning improvement plan or prepares and distributes a new learning improvement plan (see again para. [1285]: assign goals to person; and see paras. [1334]-[1344] and [1353]: feedback is used to prepare developmental plans with the employee).

	Regarding claim 13, the combination of Mui and Brooks Rix discloses the system of claim 2. Mui further discloses wherein the application server interacts with a dedicated grading application (see para. [0167]: analyze test results).

	Regarding claim 15, Mui discloses a method for objective assessment of learning outcomes, the method comprising the steps of: (a) providing an administrative interface via an application server (see para. [0219]: various enterprise application servers) to allow users to specify a plurality of learning goals (see para. [1285]: each goal is related to others in a hierarchical tree structure); (b) decomposing at least a portion of the learning goals into achievable and measurable analytics units (see para. [1232]: goals can take on quantitative measures); and (c) organizing the learning goals into a hierarchy (see again para. [1285]: each goal is related to others in a hierarchical tree structure).

Mui does not specifically disclose, but Brooks Rix discloses, (d) automatically performing consistency checks to ensure alignment of learning goals align the hierarchy (see FIG. 4 and see para. [0060]: validate user input of data relationships within a hierarchy with a validity decision).
Brooks Rix is analogous to Mui, as both are drawn to the art of workforce planning. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Mui, to include automatically performing consistency checks to ensure alignment of learning goals align the hierarchy, as taught by Brooks Rix, since the modification would provide a motivation to ensure consistency. A person of ordinary skill in the art would have reasonably been motivated to apply the prior art of Brooks Rix to achieve the claimed invention and would have done so with a reasonable expectation of success.

Mui further discloses (e) providing a plurality of learning assessment tools to a learning assessor in one of online, mobile application, or thick client application formats (see para. [0160]: on-line learning services for testing and assessment); (f) receiving learning outcome assessment data at the level of individual learning outcomes from the learning assessor (see para. [0167]: analyze test results); (g) calculating learning outcomes as learning indexes at the level of an individual output (see paras. [1285] and [1298]-[1301]: attach competencies to each goal and goal metric); and (h) preparing and distributing a plurality of learning outcome reports for the individual learner (see para. [1254]: report back held competency levels and competency proficiency).

	Regarding claim 16, the combination of Mui and Brooks Rix discloses the method as set forth in claim 15. Mui additionally discloses further comprising the steps of: (i) aggregating a plurality of learning indexes calculated at the level of individual learners into a plurality of learning indexes at multiple levels of units, zones, levels, and the like (see para. [0205]: manage profile metadata that describes individual and group goals, competencies and development plans); and (j) preparing and distributing a plurality of learning outcome reports based on the plurality of aggregated learning indexes (see paras. [0040], [0059], and [0102]: reporting services are applicable to all applications).

	Regarding claim 17, the combination of Mui and Brooks Rix discloses the method as set forth in claim 16. Mui further discloses further comprising the steps of: (k) preparing and distributing a learning improvement plans to enable a specific learner to either overcome weaknesses indicated by missed learning, or build on strengths indicated by achieved learning, or both (see paras. [1334]-[1344] and [1353]: feedback is used to prepare developmental plans with the employee); (l) automatically monitoring progress of the learning improvement plan (see para. [1285]: utilize goal records to monitor progress on the goal); and (m) based at least on comparing learning outcome assessments from before and from after implementation of the learning improvement plan, adjusting the learning improvement plan or preparing and distributing a new learning improvement plan (see again para. [1285]: assign goals to person).

	Regarding claim 18, the combination of Mui and Brooks Rix discloses the method as set forth in claim 16. Mui further discloses wherein in step (e) at least a portion of a planned learning assessment is performed automatically and its results delivered with an applicable learning assessment tool (see paras. [0166]-[0167]: a test manager and analysis manager to analyze test results.  See also para. [1254]: report back held competency levels and competency proficiency).

	Regarding claim 19, the combination of Mui and Brooks Rix discloses the method as set forth in claim 16. Mui further discloses wherein at least some learning assessments are completed automatically (see paras. [0166]-[0167]: a test manager and analysis manager to analyze test results), and wherein in step (e) the automatically completed learning assessments are delivered as learning assessment tools to allow learning assessors to review and comment on the automatically generated learning assessment (see para. [1357]: rating providers submit feedback in the form of ratings and comments on various aspects of individual performance).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moran et al. (US 2010/0306126; US 8,190,502): A hierarchical system of goal management is disclosed that includes educational goals.  
Grace (US 2006/0085217): A self-management system is disclosed that organizes goals into a hierarchy for assistance in education.
Spellman et al. (US 2004/0172320): A hierarchical system of goal management is disclosed that can be used by educational institutions.

This is a continuation of applicant’s earlier Applications No. 15/843,362 and 16/882,832. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./ 

Primary Examiner, Art Unit 3715  

8/3/2022 11:00 AM